

	

		II

		109th CONGRESS

		1st Session

		S. 450

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mrs. Clinton (for

			 herself, Mrs. Boxer,

			 Mr. Kerry, Mr.

			 Lautenberg, and Ms. Mikulski)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To amend the Help America Vote Act of 2002 to require a

		  voter-verified paper record, to improve provisional balloting, to impose

		  additional requirements under such Act, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the Count Every Vote Act of 2005.

			

				(b)

				Table of contents

				The table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					TITLE I—Voter verification and auditing

					Sec. 101. Promoting accuracy, integrity, and security through

				preservation of a voter-verified paper record or hard copy.

					Sec. 102. Requirement for mandatory recounts.

					Sec. 103. Specific, delineated requirement of study, testing,

				and development of best practices.

					Sec. 104. Voter verification and audit capacity

				funding.

					Sec. 105. Reports and provision of security consultation

				services.

					Sec. 106. Improvements to voting systems.

					TITLE II—Provisional ballots

					Sec. 201. Requirements for casting and counting provisional

				ballots.

					TITLE III—Additional requirements under the Help America Vote Act

				of 2002

					Subtitle A—Shortening voter wait times

					Sec. 301. Minimum required voting systems, poll workers, and

				election resources.

					Sec. 302. Requirements for jurisdictions with substantial voter

				wait times.

					Subtitle B—No-excuse absentee voting

					Sec. 311. No-excuse absentee voting.

					Subtitle C—Collection and dissemination of election

				data

					Sec. 321. Data collection.

					Subtitle D—Ensuring well run elections

					Sec. 331. Training of election officials.

					Sec. 332. Impartial administration of elections.

					Subtitle E—Standards for purging voters

					Sec. 341. Standards for purging voters.

					Subtitle F—Election day registration and early

				voting

					Sec. 351. Election day registration.

					Sec. 352. Early voting.

					TITLE IV—Voter registration and identification

					Sec. 401. Voter registration.

					Sec. 402. Establishing voter identification.

					Sec. 403. Requirement for Federal certification of

				technological security of voter registration lists.

					TITLE V—Prohibition on certain campaign activities

					Sec. 501. Prohibition on certain campaign

				activities.

					TITLE VI—Ending deceptive practices

					Sec. 601. Ending deceptive practices.

					TITLE VII—Civic participation by ex-offenders

					Sec. 701. Voting rights of individuals convicted of criminal

				offenses.

					TITLE VIII—Federal Election Day Act

					Sec. 801. Short title.

					Sec. 802. Federal Election Day as a public holiday.

					Sec. 803. Study on encouraging government employees to serve as

				poll workers.

					TITLE IX—Transmission of certificate of ascertainment of

				electors

					Sec. 901. Transmission of certificate of ascertainment of

				electors.

					TITLE X—Strengthening the Election Assistance

				Commission

					Sec. 1001. Strengthening the Election Assistance

				Commission.

					Sec. 1002. Repeal of exemption of Election Assistance

				Commission from certain Government contracting requirements.

					Sec. 1003. Authorization of appropriations.

				

			IVoter

			 verification and auditing

			

				101.

				Promoting accuracy, integrity, and security through

			 preservation of a voter-verified paper record or hard copy

				

					(a)

					Voter verification and manual audit capacity

					

						(1)

						In general

						Section 301(a)(2) of the Help America Vote Act of 2002

			 (42 U.S.C.

			 15481(a)(2)) is amended to read as follows:

						

							

								(2)

								Voter verification and manual audit capacity

								

									(A)

									Voter verification

									

										(i)

										The voting system shall produce an individual voter-verifiable

				paper record of the vote that shall be made available for inspection and

				verification by the voter before the vote is cast.

									

										(ii)

										The voting system shall provide the voter with an opportunity

				to correct any error made by the system in the voter-verifiable paper record

				before the permanent voter-verified paper record is preserved in accordance

				with subparagraph (B)(i).

									

									(B)

									Manual audit capacity

									The permanent voter-verified paper record produced in

				accordance with subparagraph (A) shall—

									

										(i)

										be preserved within the polling place, in the manner, if any,

				in which all other paper ballots are preserved within that polling place, or,

				in the manner employed by the jurisdiction for preserving paper ballots in

				general, for later use in any manual audit;

									

										(ii)

										be suitable for a manual audit equivalent to that of a paper

				ballot voting system; and

									

										(iii)

										be available as the official record and shall be the official

				record used for any recount conducted with respect to any Federal election in

				which the system is used.

									.

					

						(2)

						Prohibition of use of thermal paper

						Section 301(a) of the Help America Vote Act of 2002

			 (42 U.S.C.

			 15481(a)) is amended by adding at the end the following new

			 paragraph:

						

							

								(7)

								Prohibition of use of thermal paper

								The voter-verified paper record produced in accordance with

				paragraph (2)(A) shall not be produced on thermal paper, but shall instead be

				produced on paper of archival quality.

							.

					

						(3)

						Conforming amendment

						Section 301(a)(1)(A)(ii) of the Help America Vote Act

			 (42

			 U.S.C. 15481(a)(1)(A)(ii)) is amended by inserting and

			 before the paper record is produced under paragraph (2) before the

			 semicolon at the end.

					(b)Voter-verification

			 of results for individuals with disabilities and language minority

			 votersParagraph (3) of section 301(a) of the Help America Vote

			 Act of 2002 (42 U.S.C. 15481(a)(3)) is amended to read as follows:

					

						

							(3)

							Accessibility for individuals with disabilities and for

				language minorities

							(A)In

				generalThe voting system shall—

								(i)be accessible for

				individuals with disabilities, including nonvisual accessibility for the blind

				and visually impaired, in a manner that provides the same opportunity for

				access, participation (including privacy and independence), inspection, and

				verification as for other voters;

								(ii)be accessible for language minority

				individuals to the extent required under section 203 of the Voting Rights Act

				of 1965 (42 U.S.C. 1973aa-1), in a manner that provides the same opportunity

				for access, participation (including privacy and independence), inspection, and

				verification as for other voters;

								(iii)satisfy the

				requirement of clauses (i) and (ii) through the use of at least one direct

				recording electronic voting system or other voting system equipped for

				individuals with disabilities at each polling place; and

								(iv)if purchased

				with funds made available under title II on or after November 1, 2006, meet the

				voting system standards for disability access (as outlined in this

				paragraph).

								(B)Verification

				requirementsAny direct recording electronic voting system or

				other voting system described in subparagraph (A)(iii) shall use a mechanism

				that separates the function of vote generation from the function of vote

				casting and shall produce, in accordance with paragraph (2)(A), an individual

				paper record which—

								(i)shall be used to

				meet the requirements of paragraph (2)(B);

								(ii)shall be

				available for visual, audio, and pictorial inspection and verification by the

				voter, with language translation available for all forms of inspection and

				verification in accordance with the requirements of section 203 of the Voting

				Rights Act of 1965;

								(iii)shall not

				require the voter to handle the paper; and

								(iv)shall not

				preclude the use of Braille or tactile ballots for those voters who need

				them.

								The

				requirement of clause (iii) shall not apply to any voting system certified by

				the Independent Testing Authorities before the date of the enactment of this

				Act.(C)Requirements

				for language minoritiesAny record produced under subparagraph

				(B) shall be subject to the requirements of section 203 of the Voting Rights

				Act of 1965 to the extent such section is applicable to the State or

				jurisdiction in which such record is produced.

							.

				

					(c)

					Additional voting system requirements

					Section 301(a) of the Help America Vote Act of 2002

			 (42 U.S.C.

			 15481(a)), as amended by subsection (a)(2), is amended by

			 adding to the end the following new paragraphs:

					

						

							(8)

							Instruction of election officials

							Each State shall ensure that election officials are instructed

				on the right of any individual who requires assistance to vote by reason of

				blindness, other disability, or inability to read or write to be given

				assistance by a person chosen by that individual under section 208 of the

				Voting Rights Act of 1965.

						

							(9)

							Prohibition of use of undisclosed software in voting

				systems

							No voting system shall at any time contain or use any

				undisclosed software. Any voting system containing or using software shall

				disclose the source code, object code, and executable representation of that

				software to the Commission, and the Commission shall make that source code,

				object code, and executable representation available for inspection upon

				request to any citizen.

						

							(10)

							Prohibition of use of wireless communication devices in

				voting systems

							No voting system shall use any wireless communication

				device.

						

							(11)

							Certification of software and hardware

							All software and hardware used in any electronic voting system

				shall be certified by laboratories accredited by the Commission as meeting the

				requirements of paragraphs (9) and (10).

						

							(12)

							Security standards for manufacturers of voting systems used

				in Federal elections

							

								(A)

								In general

								No voting system may be used in an election for Federal office

				unless the manufacturer of such system meets the requirements described in

				subparagraph (B).

							

								(B)

								Requirements described

								The requirements described in this subparagraph are as

				follows:

								

									(i)

									The manufacturer shall conduct background checks on individuals

				who are programmers and developers before such individuals work on any software

				used in connection with the voting system.

								(ii)The manufacturer

				shall document the chain of custody for the handling of software used in

				connection with voting systems.

								

									(iii)

									The manufacturer shall ensure that any software used in

				connection with the voting system is not transferred over the Internet.

								

									(iv)

									In the same manner and to the same extent described in

				paragraph (9), the manufacturer shall provide the codes used in any software

				used in connection with the voting system to the Commission and may not alter

				such codes once certification by the Independent Testing Authorities has

				occurred unless such system is recertified.

								

									(v)

									The manufacturer shall implement procedures to ensure internal

				security, as required by the Director of the National Institute of Standards

				and Technology.

								

									(vi)

									The manufacturer shall meet such other requirements as may be

				established by the Director of the National Institute of Standards and

				Technology.

								.

				(d)Effective

			 dateEach State and jurisdiction shall be required to comply with

			 the amendments made by this section on and after November 1, 2006.

				

				102.

				Requirement for mandatory recounts

				On and after the date of the

			 enactment of this Act, the Election Assistance Commission shall conduct random

			 unannounced manual mandatory recounts of the voter-verified records of each

			 election for Federal office (and, at the option of the State or jurisdiction

			 involved, of elections for State and local office held at the same time as such

			 an election for Federal office) in 2 percent of the polling locations (or, in

			 the case of any polling location which serves more than 1 precinct, 2 percent

			 of the precincts) in each State and with respect to 2 percent of the ballots

			 cast by uniformed and overseas voters immediately following the election and

			 shall promptly publish the results of those recounts in the Federal Register.

			 In addition, the verification system used by the Election Assistance Commission

			 shall meet the error rate standards described in section 301(a)(5) of the Help

			 America Vote Act of 2002.

			

				103.

				Specific, delineated requirement of study, testing, and

			 development of best practices

				(a)In

			 generalSubtitle C of title

			 II of the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.) is

			 amended by—

					

						(1)

						redesignating section 247 as section 248; and

					

						(2)

						by inserting after section 246 the following new section:

						

							

								247.

								Study, testing, and development of best practices to enhance

				accessibility and voter-verification mechanisms for disabled voters

								The Election Assistance

				Commission shall study, test, and develop best practices to enhance

				accessibility and voter-verification mechanisms for individuals with

				disabilities.

							.

					(b)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				

				104.

				Voter-verification and audit capacity funding

				(a)In

			 generalSubtitle D of title

			 II of the Help America Vote Act of 2002 (42 U.S.C. 15321 et seq.) is

			 amended by adding at the end the following new part:

					

						

							7

							Voter-verification and audit capacity funding

							

								297.

								Voter-verification and audit capacity funding

								

									(a)

									Payments to States

									Subject to subsection (b), not later than the date that is 30

				days after the date of the enactment of the Count Every Vote Act of 2005, the Election

				Assistance Commission shall pay to each State an amount to assist the State in

				paying for the implementation of the voter-verification and audit capacity

				requirements of paragraphs (2) and (3) of section 301(a), as amended by

				subsections (a) and (b) of section 2 of such Act.

								

									(b)

									Limitation

									The amount paid to a State under subsection (a) for each voting

				system purchased by a State may not exceed the average cost of adding a printer

				with accessibility features to each type of voting system that the State could

				have purchased to meet the requirements described in such subsection.

								

								298.

								Appropriation

								There are authorized and

				appropriated $500,000,000 to the Election Assistance Commission, without fiscal

				year limitation, to make payments to States in accordance with section 297(a).

				Furthermore, there are authorized and appropriated $20,000,000 to the Election

				Assistance Commission, for each of fiscal years 2006 through 2010, in addition

				to any amounts otherwise appropriated for administrative costs to assist with

				conducting recounts, the implementation of voter verification systems, and

				improved security measures.

							.

				(b)Effective

			 dateThe amendment made by this section shall take effect on the

			 date of the enactment of this Act.

				

				105.

				Reports and provision of security consultation

			 services

				(a)In

			 generalSubtitle C of title

			 II of the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.), as

			 amended by section 103, is amended by—

					

						(1)

						redesignating section 248 as section 249; and

					

						(2)

						by inserting after section 247 the following new section:

						

							

								248.

								Reports and provision of security consultation

				services

								

									(a)

									Report to Congress on security review

									Not later than 6 months after the date of the enactment of the

				Count Every Vote Act of 2005,

				the Commission, in consultation with the Director of the National Institute of

				Standards and Technology, shall submit to Congress a report on a proposed

				security review and certification process for all voting systems used in

				elections for Federal office, including a description of the certification

				process to be implemented under section 231.

								

									(b)

									Report to Congress on operational and management

				systems

									Not later than 3 months after the date of the enactment of the

				Count Every Vote Act of 2005,

				the Commission shall submit to Congress a report on operational and management

				systems applicable with respect to elections for Federal office, including the

				security standards for manufacturers described in section 301(a)(7), that

				should be employed to safeguard the security of voting systems, together with a

				proposed schedule for the implementation of each such system.

								

									(c)

									Provision of security consultation services

									

										(1)

										In general

										On and after the date of the enactment of the

				Count Every Vote Act of 2005,

				the Commission, in consultation with the Director of the National Institute of

				Standards and Technology, shall provide security consultation services to

				States and local jurisdictions with respect to the administration of elections

				for Federal office.

									

										(2)

										Appropriation

										To carry out the purposes of paragraph (1), $2,000,000 is

				appropriated for each of fiscal years 2006 through 2010.

									.

					(b)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				

				106.

				Improvements to voting systems

				

					(a)

					In general

					Subparagraph (B) of section 301(a)(1) of the Help America Vote

			 Act of 2002 (42 U.S.C. 15481(a)(1)(B))

			 is amended by striking , a punch card voting system, or a central count

			 voting system.

				(b)Clarification

			 of requirements for punch card systemsSubparagraph (A) of

			 section 301(a)(1) of the Help America Vote Act of 2002 (42 U.S.C.

			 15481(a)(1)(A)) is amended by inserting punch card

			 voting system, after any.

				(c)Effective

			 dateEach State and

			 jurisdiction shall be required to comply with the amendments made by this

			 section on and after November 1, 2006.

				(d)Residual vote

			 benchmark.

					(1)In

			 generalThe error rate of the voting system (as defined under

			 section 301 of the Help America Vote Act of 2002) in counting ballots

			 (determined by taking into account only those errors which are attributable to

			 the voting system and not attributable to an act of the voter) shall not exceed

			 the error rate standards established under the voting systems standards issued

			 and maintained by Election Assistance Commission.

					(2)Residual ballot

			 performance benchmarkIn addition to the error rate standards

			 described in paragraph (1), the Election Assistance Commission shall issue and

			 maintain a uniform benchmark for the residual ballot error rate that

			 jurisdictions may not exceed. For purposes of the preceding sentence, the

			 residual vote error rate shall be equal to the combination of overvotes,

			 spoiled or uncountable votes, and undervotes cast in the contest at the top of

			 the ballot, but excluding an estimate, based upon the best available research,

			 of intentional undervotes. The Commission shall base the benchmark issued and

			 maintained under this subparagraph on evidence of good practices in

			 representative jurisdictions.

					(3)Historically

			 high intentional undervotes

						(A)Congress finds

			 that there are certain distinct communities in certain geographic areas that

			 have historically high rates of intentional undervoting in elections for

			 Federal office, relative to the rest of the Nation.

						(B)In establishing

			 the benchmark described in subparagraph (B), the Election Assistance Commission

			 shall—

							(i)study and report

			 to Congress on the occurrences of distinct communities that have significantly

			 higher than average rates of historical intentional undervoting; and

							(ii)promulgate for

			 local jurisdictions in which that distinct community has a substantial presence

			 either a separate benchmark or an exclusion from the national benchmark, as

			 appropriate.

							IIProvisional

			 ballots

			201.Requirements

			 for casting and counting provisional ballots

				(a)Eligibility of

			 provisional ballots

					(1)In

			 generalParagraph (4) of section 302(a) of the Help America Vote

			 Act of 2002 (42 U.S.C. 15482(a)(4)) is amended by inserting at the end the

			 following new sentence: The determination of eligibility shall be made

			 without regard to the location at which the voter cast the provisional ballot

			 and without regard to any requirement to present identification to any election

			 official..

					(2)Effective

			 dateThe amendment made by paragraph (1) shall apply to States

			 and jurisdictions on and after November 1, 2006.

					(b)Timely

			 processing of ballots

					(1)In

			 generalSubsection (a) of section 302 of the Help America Vote

			 Act of 2002 (42 U.S.C. 15482(a)) is amended by inserting after paragraph (5)

			 the following new paragraph:

						

							(6)The appropriate

				State election official shall develop, according to guidelines established by

				the Election Assistance Commission, reasonable procedures to assure the timely

				processing and counting of provisional ballots, including—

								(A)standards for

				timely processing and counting to assure that, after the conclusion of the

				provisional vote count, parties and candidates may have full, timely, and

				effective recourse to the recount and contest procedures provided by State law;

				and

								(B)standards for the

				informed participation of candidates and parties such as are consistent with

				reasonable procedures to protect the security, confidentiality, and integrity

				of personal information collected in the course of the processing and counting

				of provisional ballots.

								.

					(2)Effective

			 dateSubsection (d) of section 302 of the Help America Vote Act

			 of 2002 (42 U.S.C. 15482(d)) is amended—

						(A)by striking

			 Each State and inserting the following:

							

								(1)In

				generalExcept as provided in paragraph (2), each State

								; and

						(B)by inserting at

			 the end the following new paragraph:

							

								(2)ProcessingEach

				State shall be required to comply with the requirements of subsection (a)(6) on

				and after the date that is 6 months after the date of the enactment of the

				Count Every Vote Act of

				2005.

								.

						(3)Effective

			 dateThe amendments made by this subsection shall take effect on

			 the date that is 6 months after the date of enactment of this Act.

					IIIAdditional

			 requirements under the Help America Vote Act of 2002

			AShortening voter

			 wait times

				

					301.

					Minimum required voting systems, poll workers, and election

			 resources

					

						(a)

						Minimum requirements

						(1)In

			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.

			 15481 et seq.) is amended by adding at the end the following new

			 subtitle:

							

								CAdditional

				requirements

									321.Minimum

				required voting systems and poll workers

										

											(a)

											In general

											Each State shall provide for the minimum required number of

				voting systems, poll workers, and other election resources (including all other

				physical resources) for each voting site on the day of any Federal election and

				on any days during which such State allows early voting for a Federal election

				in accordance with the standards determined under section 299.

										(b)Voting

				siteFor purposes of this section and section 299, the term

				voting site means a polling location, except that in the case of

				any polling location which serves more than 1 precinct, such term shall mean a

				precinct.

										

											(c)

											Effective date

											Each State shall be required to comply with the requirements of

				this section on and after October 1, 2006.

										.

						(2)Conforming

			 amendmentSection 401 of the Help America Vote Act of 2002 (42

			 U.S.C. 15511) is amended by striking and 303 and inserting

			 303, and subtitle C.

						

						(b)

						Standards

						(1)In

			 generalTitle II of the Help America Vote Act of 2002 (42 U.S.C.

			 15321 et seq.) is amended by adding at the end the following new

			 subtitle:

							

								EGuidance and

				standards

									299.Standards for establishing the minimum

				required voting systems and poll workers

										

											(a)

											In general

											Not later than January 1, 2006, the Commission shall issue

				standards regarding the minimum number of voting systems, poll workers, and

				other election resources (including all other physical resources) required

				under section 321 on the day of any Federal election and on any days during

				which early voting is allowed for a Federal election.

										

											(b)

											Distribution

											(1)In

				generalThe standards described in subsection (a) shall provide

				for a uniform and nondiscriminatory distribution of such systems, workers, and

				other resources, and shall take into account, among other factors, the

				following with respect to any voting site:

												(A)The voting age

				population.

												(B)Voter turnout in

				past elections.

												(C)The number of

				voters registered.

												(D)The number of

				voters who have registered since the most recent Federal election.

												(E)Census data for

				the population served by such voting site.

												(F)The educational

				levels and socio-economic factors of the population served by such voting

				site.

												(G)The needs and

				numbers of disabled voters and voters with limited English proficiency.

												(H)The type of

				voting systems used.

												(2)No factor

				dispositiveThe standards shall provide that any distribution of

				such systems shall take into account the totality of all relevant factors, and

				no single factor shall be dispositive under the standards.

											(3)PurposeTo

				the extent possible, the standards shall provide for a distribution of voting

				systems, poll workers, and other election resources with the goals of—

												(A)ensuring an equal

				waiting time for all voters in the State; and

												(B)preventing a

				waiting time of over 1 hour at any polling place.

												(c)DeviationThe

				standards described in subsection (a) shall permit States, upon giving

				reasonable public notice, to deviate from any allocation requirements in the

				case of unforseen circumstances such as a natural disaster or terrorist

				attack.

										.

						(2)Conforming

			 amendmentSection 202 of the Help America Vote Act of 2002 (42

			 U.S.C. 15322) is amended by redesignating paragraphs (5) and (6) as paragraphs

			 (6) and (7), respectively, and by inserting after paragraph (4) the following

			 new paragraph:

							

								(5)carrying out the

				duties described under subtitle E;

								.

						302.Requirements

			 for jurisdictions with substantial voter wait times

					(a)In

			 generalThe Help America Vote Act of 2002 (42 U.S.C. 15301 et

			 seq.) is amended by adding at the end the following new title:

						

							XRemedial plans

				for States with excessive voter wait times

								1001.Remedial

				plans for States with excessive voter wait times

									(a)In

				generalEach jurisdiction for

				which the Election Assistance Commission determines that a substantial number

				of voters waited more than 90 minutes to cast a vote in the election on

				November 2, 2004, shall comply with a State remedial plan established under

				this section.

									(b)State remedial

				plansFor each State or jurisdiction which is required to comply

				with this section, the Election Assistance Commission shall establish a State

				remedial plan to minimize the waiting times of voters.

									(c)JurisdictionFor

				purposes of this section, the term jurisdiction has the same

				meaning as the term registrar's jurisdiction under section 8 of

				the National Voter Registration Act of 1993.

									.

					(b)Effective

			 dateThe amendment made by this section shall take effect on the

			 date of the enactment of this Act.

					BNo-Excuse

			 absentee voting

				311.No-excuse

			 absentee voting

					Subtitle C of title III of the

			 Help America Vote Act of 2002, as added by this Act, is amended by adding at

			 the end the following new section:

					

						322.No-excuse

				absentee voting

							(a)In

				generalEach State and jurisdiction shall permit any person who

				is otherwise qualified to vote in an election for Federal office to vote in

				such election in a manner other than in person without regard to any

				restrictions on absentee voting under State law.

							(b)Submission and

				processing

								(1)In

				generalAny ballot cast under subsection (a) shall be submitted

				and processed in the manner provided for absentee ballots under State

				law.

								(2)DeadlineAny

				ballot cast under subsection (a) shall be counted if postmarked or signed

				before the close of the polls on election day and received by the appropriate

				State election official on or before the date which is 10 days after the date

				of the election or the date provided for the receipt of absentee ballots under

				State law, whichever is later.

								(c)Effective

				dateEach State and jurisdiction shall be required to comply with

				the requirements of this section on and after October 1, 2006.

							.

				CCollection and

			 dissemination of election data

				321.Data

			 collection

					Subtitle C of title III of the

			 Help America Vote Act of 2002, as added and amended by this Act, is amended by

			 adding at the end the following new section:

					

						323.Public reports

				on Federal elections

							(a)In

				generalNot later than 6 months after a Federal election, each

				State and jurisdiction shall publicly report information on such election,

				including the following information with respect to the election:

								(1)The total number

				of individuals of voting age in the population.

								(2)The total number

				of individuals registered to vote.

								(3)The total number

				of registered voters who voted.

								(4)The number of

				absentee and overseas ballots requested, including the numbers of such ballots

				requested by military personnel and citizens living overseas.

								(5)The number of

				absentee and overseas ballots cast, including the numbers of such ballots cast

				by military personnel and citizens living overseas.

								(6)The total number

				of absentee and overseas ballots counted, including the number of such ballots

				which were cast by military personnel and citizens living overseas that were

				counted.

								(7)The total number

				of absentee and overseas ballots rejected, including the numbers of such

				ballots which were cast by military personnel and citizens living overseas that

				were rejected, and the reasons for any such rejections.

								(8)The number of

				votes cast in early voting at the polls before the day of the election.

								(9)The number of

				provisional ballots cast.

								(10)The number of

				provisional ballots counted.

								(11)The number of

				provisional ballots rejected and the reasons any provisional ballots were

				rejected.

								(12)The number of

				voting sites (within the meaning of section 321(b)) in the State or

				jurisdiction.

								(13)The number of

				voting machines in each such voting site on election day and the type of each

				voting machine.

								(14)The total number

				of voting machines available in the State or jurisdiction for distribution to

				each such voting site.

								(15)The total number

				of voting machines actually distributed to such voting sites (including voting

				machines distributed as replacement voting machines on the day of the

				election).

								(16)The total number

				of voting machines of any type, whether electronic or manual, that

				malfunctioned on the day of the election and the reason for any

				malfunction.

								(17)The total number

				of voting machines that were replaced on the day of the election.

								(b)Report by

				EACThe Commission shall collect the information published under

				subsection (a) and shall report to Congress not later than 9 months after any

				Federal election the following:

								(1)The funding and

				expenditures of each State under the provisions of this Act.

								(2)The voter turnout

				in the election.

								(3)The number of

				registered voters and the number of individuals eligible to register who are

				not registered.

								(4)The number of

				voters who have registered to vote in a Federal election since the most recent

				such election.

								(5)The extent to

				which voter registration information has been shared among government agencies

				(including any progress on implementing statewide voter registration databases

				under section 303(a)).

								(6)The extent to

				which accurate voter information has been maintained over time.

								(7)The number and

				types of new voting systems purchased by States and jurisdictions.

								(8)The amount of

				time individuals waited to vote.

								(9)The number of

				early votes, provisional votes, absentee ballots, and overseas ballots

				distributed, cast, and counted.

								(10)The amount of

				training that poll workers received.

								(11)The number of

				poll workers.

								(12)The number of

				polling locations and precincts.

								(13)The ratio of the

				number of voting machines to the number of registered voters.

								(14)any other

				information pertaining to electoral participation as the Commission deems

				appropriate.

								(c)Each State and

				jurisdiction shall be required to comply with the requirements of this section

				on and after November 1, 2006.

							.

				DEnsuring well run

			 elections

				331.Training of

			 election officialsSubtitle C

			 of title III of the Help America Vote Act of 2002, as added and amended by this

			 Act, is amended by adding at the end the following new section:

					

						324.Training of

				election officials

							(a)In

				generalEach State and jurisdiction shall require that each

				person who works in a polling place during an election for Federal office

				receives adequate training not earlier than 3 months before the

				election.

							(b)TrainingThe

				training required under subsection (a) shall, at a minimum, include—

								(1)hands-on training

				on all voting systems used in the election;

								(2)training on

				accommodating individuals with disabilities, individuals who are of limited

				English proficiency, and individuals who are illiterate;

								(3)training on

				requirements for the identification of voters;

								(4)training on the

				appropriate use of provisional ballots and the process for casting such

				ballots;

								(5)training on

				registering voters on the day of the election;

								(6)training on which

				individuals have the authority to challenge voter eligibility and the process

				for any such challenges; and

								(7)training on

				security procedures.

								(c)Effective

				dateEach State and jurisdiction shall be required to comply with

				the requirements of this section on and after August 1, 2006.

							.

				

					332.

					Impartial administration of elections

					Subtitle C of title III of the

			 Help America Vote Act of 2002, as added and amended by this Act, is amended by

			 adding at the end the following new section:

					

						

							325.

							Election administration requirements

							

								(a)

								Publication of State election laws

								(1)In

				generalEach State shall be required to publish all State laws,

				regulations, procedures, and practices relating to Federal elections on January

				1 of each year in which there is a regularly scheduled election for a Federal

				office.

								(2)Maintenance of

				laws on the InternetEach State shall be required to maintain an

				updated version of all material published under paragraph (1) on an easily

				accessible public web site on the Internet.

								(b)Notice of

				changes in State election laws

								Not later than 15 days prior to any Federal election, each

				State shall issue a public notice describing all changes in State law affecting

				voting in Federal elections and the administration of Federal elections since

				the most recent prior such election. If any State or local government makes any

				change affecting the administration of Federal elections within 15 days of a

				Federal election, the State or local government shall provide adequate public

				notice.

							

								(c)

								Observers

								(1)

									StandardsEach State shall issue

				nondiscriminatory standards for granting access to nonpartisan election

				observers. Such standards shall take into account the need to avoid disruption

				and crowding in polling places.

								

									(2)

									In general

									Each State shall allow uniform and nondiscriminatory access to

				any polling place for purposes of observing a Federal election to nonpartisan

				domestic observers (including voting rights and civil rights organizations) and

				international observers in accordance with the standards published under

				paragraph (1).

								

									(3)

									Notice of denial of observation request

									Each State shall issue a public notice with respect to any

				denial of a request by any observer described in paragraph (2) for access to

				any polling place for purposes of observing a Federal election. Such notice

				shall be issued not later than 24 hours after such denial.

								(d)Effective

				dateEach State shall be required to comply with the requirements

				of this section on and after October 1, 2006.

							.

				EStandards for

			 purging voters

				341.Standards for

			 purging votersSubtitle C of

			 title III of the Help America Vote Act of 2002, as added and amended by this

			 Act, is amended by adding at the end the following new section:

					

						326.

							Removal from voter registration list

							

								(a)

								Public notice

								Not later than 45 days before any Federal election, each State

				shall provide public notice of—

								(1)all names which

				have been removed from the voter registration list of such State under section

				303 since the later of the most recent election for Federal office or the day

				of the most recent previous public notice provided under this section;

				and

								(2)the criteria,

				processes, and procedures used to determine which names were removed.

								

								(b)

								Notice to individual voters

								

									(1)

									In general

									No individual shall be removed from the voter registration list

				under section 303 unless such individual is first provided with a notice which

				meets the requirements of paragraph (2).

								

									(2)

									Requirements of notice

									The notice required under paragraph (1) shall be—

									

										(A)

										provided to each voter in a uniform and nondiscriminatory

				manner;

									

										(B)

										consistent with the requirements of the National Voter

				Registration Act of 1993 (42 U.S.C. 1973gg et seq.);

				and

									

										(C)

										in the form and manner prescribed by the Election Assistance

				Commission.

									(c)PrivacyNo

				State or jurisdiction may disclose the reason for the removal of any voter from

				the voter registration list unless ordered to do so by a court of competent

				jurisdiction.

							(d)Effective

				dateEach State shall be required to comply with the requirements

				of this section on and after September 1, 2006.

							.

				FElection day

			 registration and early voting

				

					351.

					Election day registration

					

						(a)

						Requirement

						Subtitle C of title III of the Help America Vote Act of 2002, as

			 added and amended by this Act, is amended by adding at the end the following

			 new section:

						

							

								327.

								Election day registration

								

									(a)

									In general

									

										(1)

										Registration

										Notwithstanding section 8(a)(1)(D) of the National Voter

				Registration Act of 1993 (42 U.S.C. 1973gg–6), each State

				shall permit any individual on the day of a Federal election—

										

											(A)

											to register to vote in such election at the polling place using

				the form established by the Election Assistance Commission pursuant to section

				299A; and

										

											(B)

											to cast a vote in such election and have that vote counted in

				the same manner as a vote cast by an eligible voter who properly registered

				during the regular registration period.

										

										(2)

										Exception

										The requirements under paragraph (1) shall not apply to a State

				in which, under a State law in effect continuously on and after the date of the

				enactment of this Act, there is no voter registration requirement for

				individuals in the State with respect to elections for Federal office.

									

									(b)

									Effective date

									Each State shall be required to comply with the requirements of

				subsection (a) on and after October 1, 2006.

								.

					

						(b)

						Election day registration form

						Subtitle E of title II of the Help America Vote Act of 2002, as

			 added by this Act, is amended by adding at the end the following new

			 section:

						

							299A.Election day registration formThe Commission shall develop an election day

				registration form for elections for Federal office.

							.

					

					352.

					Early voting

					

						(a)

						Requirements

						Subtitle C of title III of the Help America Vote Act of 2002, as

			 added and amended by this Act, is amended by adding at the end the following

			 new section:

						

							

								328.

								Early voting

								

									(a)

									In general

									Each State shall allow individuals to vote in an election for

				Federal office not less than 15 days prior to the day scheduled for such

				election in the same manner as voting is allowed on such day.

								

									(b)

									Minimum early voting requirements

									Each polling place which allows voting prior to the day of a

				Federal election pursuant to subsection (a) shall—

									

										(1)

										allow such voting for no less than 4 hours on each day (other

				than Sunday); and

									

										(2)

										have minimum uniform hours each day for which such voting

				occurs.

									

									(c)

									Application of Election Day registration to early

				voting

									A State shall permit individuals to register to vote at each

				polling place which allows voting prior to the day of a Federal election

				pursuant to subsection (a) in the same manner as the State is required to

				permit individuals to register to vote and vote on the day of the election

				under section 327.

								

									(d)

									Effective date

									Each State shall be required to comply with the requirements of

				this section on and after October 1, 2006.

								.

					

						(b)

						Standards for early voting

						Subtitle E of the Help America Vote Act of 2002, as added and

			 amended by this Act, is amended by adding at the end the following new

			 section:

						

							

								299B.

								Standards for early voting

								

									(a)

									In general

									The Commission shall issue standards for the administration of

				voting prior to the day scheduled for a Federal election. Such standards shall

				include the nondiscriminatory geographic placement of polling places at which

				such voting occurs and the public listing of the date, time, and location of

				polling places no earlier than 10 days before the date on which such voting

				begins.

								(b)DeviationThe

				standards described in subsection (a) shall permit States, upon giving

				reasonable public notice, to deviate from any requirement in the case of

				unforeseen circumstances such as a natural disaster or a terrorist

				attack.

								.

					IVVoter

			 registration and identification

			401.Voter

			 registration

				

					(a)

					In general

					Paragraph (4) of section 303(b) of the Help America Vote Act of

			 2002 (42

			 U.S.C. 15483(b)(4)) is amended by adding at the end the

			 following new subparagraph:

					

						

							(C)

							Exception

							On and after the date of the enactment of this Act—

							

								(i)

								in lieu of the questions and statements required under

				subparagraph (A), such mail voter registration form shall include an affidavit

				to be signed by the registrant attesting both to citizenship and age;

				and

							

								(ii)

								subparagraph (B) shall not apply.

							.

				(b)Processing of

			 registration applications

					(1)In

			 generalSubtitle C of title III of the Help America Vote Act of

			 2002, as added and amended by this Act, is amended by adding at the end the

			 following new section:

						

							329.Processing of

				registration applications

								(a)In

				generalNotwithstanding any other provision of law, each State

				and jurisdiction shall accept and process a voter registration application for

				an election for Federal office unless there is a material omission or

				information that specifically affects the eligibility of the voter.

								(b)Presumption to

				registerThere shall be a presumption that persons who submit

				voter registration applications should be registered.

								(c)Presumption to

				cure material omissionEach State and jurisdiction shall—

									(1)provide a process

				to permit voters an opportunity to cure any material omission within a

				reasonable period of time; and

									(2)accept any

				application which is so cured as having been filed on the date on which such

				application is originally received.

									(d)Effective

				dateEach State and jurisdiction shall be required to comply with

				the requirements of this subsection on and after October 1, 2006.

								.

					(2)Material

			 omissionSubtitle E of title II of the Help America Vote Act of

			 2002, as added and amended by this Act, is amended by adding at the end the

			 following new section:

						

							299C.Standards for material omission from

				registration forms

								(a)In

				generalThe Election

				Assistance Commission shall establish guidelines as to what does and does not

				constitute a material omission or information that specifically affects

				the eligibility of the voter for purposes of section 329.

								(b)Certain

				information not a material omissionIn establishing the guidelines under

				subsection (a), the Commission shall provide that the following shall not

				constitute a material omission or information that specifically affects

				the eligibility of the voter:

									(1)The failure to provide a social security

				number or driver's license number.

									(2)

										The failure to provide information concerning citizenship or

				age in a manner other than the attestation required under section 9(b)(2) of

				the National Voter Registration Act of 1993 (42 U.S.C. 1973–gg–7).

									.

					

					(c)

					Internet registration

					(1)In

			 generalSubtitle C of title

			 II of the Help America Vote Act of 2002 (42 U.S.C. 15381), as added and amended

			 by this Act, is amended by redesignating section 249 as section 250 and by

			 inserting after section 248 the following new section:

						

							

								249.

								Study on Internet registration and other uses of the Internet

				in Federal elections

								(a)StudyThe Commission shall conduct a study

				on—

									(1)the feasibility of voter registration

				through the Internet for Federal elections; and

									(2)other uses of the

				Internet in Federal elections, including—

										(A)the use of the

				Internet to publicize information related to Federal elections; and

										(B)the use of the

				Internet to vote in Federal elections.

										(b)ReportNot

				later than 6 months after the date of the enactment of the

				Count Every Vote Act of 2005,

				the Commission shall transmit to Congress a report on the results of the study

				conducted under subsection (a).

								.

					(2)Effective

			 dateThe amendments made by this subsection shall take effect on

			 the date of the enactment of this Act.

					

				402.

				Establishing voter identification

				

					(a)

					In general

					

						(1)

						In person voting

						Clause (i) of section 303(b)(2)(A) of the Help America Vote Act

			 of 2002 (42 U.S.C.

			 15483(b)(2)(A)(i)) is amended by striking or at

			 the end of subclause (I) and by adding at the end the following new

			 subclause:

						

							

								(III)

								executes a written affidavit attesting to such individual’s

				identity; or

							.

					

						(2)

						Voting by mail

						Clause (ii) of section 303(b)(2)(A) of the Help America Vote Act

			 of 2002 (42 U.S.C.

			 15483(b)(2)(A)(ii)) is amended by striking or at

			 the end of subclause (I), by striking the period at the end of subclause (II)

			 and inserting ; or, and by adding at the end the following new

			 subclause:

						

							

								(III)

								a written affidavit, executed by such individual, attesting to

				such individual’s identity.

							.

					(3)Effective

			 dateEach State and jurisdiction shall be required to comply with

			 the amendments made by this subsection on and after November 1, 2006.

					

					(b)

					Standards for verifying voter information

					Subtitle E of the Help America Vote Act of 2002, as added and

			 amended by this Act, is amended by adding at the end the following new

			 section:

					

						

							299D.

							Voter identification

							The Commission shall develop

				standards for verifying the identification information required under section

				303(a)(5) in connection with the registration of an individual to vote in a

				Federal election.

						.

				(c)Funding for

			 free photo identificationsSubtitle D of title II of the Help

			 America Vote Act of 2002 (42 U.S.C. 15401 et seq.), as amended by this Act, is

			 amended by adding at the end the following:

					

						8Photo identification

							298A.Payments for free photo

				identification

								(a)In

				generalIn addition to any other payments made under this

				subtitle, the Election Assistance Commission shall make payments to States to

				promote the issuance to registered voters of free photo identifications.

								(b)Use of

				fundsA State receiving a payment under this part shall use the

				payment only to provide free photo identification cards to registered voters

				who do not have an identification card and who cannot obtain an identification

				card without undue hardship.

								(c)Allocation of

				funds

									(1)In

				generalThe amount of the grant made to a State under this part

				for a year shall be equal to the product of—

										(A)the total amount

				appropriated for payments under this part for the year under section 298B;

				and

										(B)an amount equal

				to—

											(i)the voting age

				population of the State (as reported in the most recent decennial census);

				divided by

											(ii)the total voting

				age of all eligible States which submit an application for payments under this

				part (as reported in the most recent decennial census).

											298B.Authorization of appropriations

								(a)In

				generalIn addition to any

				other amounts authorized to be appropriated under this subtitle, there are

				authorized to be appropriated $10,000,000 for fiscal year 2006 and such sums as

				are necessary for each subsequent fiscal year for the purpose of making

				payments under section 298A.

								(b)AvailabilityAny amounts appropriated pursuant to the

				authority of this section shall remain available until expended.

								.

				

				403.

				Requirement for Federal certification of technological security

			 of voter registration lists

				(a)In

			 generalSection 303(a)(3) of

			 the Help America Vote Act of 2002 (42 U.S.C.

			 15483(a)(3)) is amended by striking measures to prevent

			 the and inserting measures, as certified by the Election

			 Assistance Commission, to prevent.

				(b)Effective

			 dateThe amendment made by this section shall take effect on the

			 date of the enactment of this Act.

				VProhibition on

			 certain campaign activities

			501.Prohibition on

			 certain campaign activities

				(a)In

			 general

					Title III of the Federal

			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by inserting

			 after section 319 the following new section:

					

						319A.Campaign activities by election officials and voting system

		  manufacturers(a)Prohibition

								(1)Chief state

				election officialsIt shall

				be unlawful for any chief State election official to take part in prohibited

				political activities with respect to any election for Federal office over which

				such official has managerial authority.

								(2)Voting system

				manufacturersIt shall be

				unlawful for any person who owns or serves as the chief executive officer,

				chief financial officer, chief operating officer, or president of any entity

				that designs or manufacturers a voting system to take part in prohibited

				political activities with respect to any election for a Federal office for

				which a voting system produced by such manufacturer is used.

								(b)DefinitionsFor

				purposes of this section:

								(1)Chief State

				election officialThe term chief State election

				official means the individual designated as such under section 10 of the

				National Voter Registration Act of 1993.

								

					

						(2)Prohibited

				political activities

							The term prohibited political activities means

				campaigning to support or oppose a candidate or slate of candidates for Federal

				office, making public speeches in support of such a candidate, fundraising and

				collecting contributions on behalf of such a candidate, distributing campaign

				materials with respect to such a candidate, organizing campaign events with

				respect to such a candidate, and serving in any position on any political

				campaign committee of such a candidate.

						(c)OwnershipFor

				purposes of subsection (a)(2), a person shall be considered to own an entity if

				such person controls at least 20 percent, by vote or value, of the

				entity.

						.

				(b)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				VIEnding deceptive

			 practices

			601.Ending

			 deceptive practices

				(a)In

			 general

					(1)Subsection (b) of section 2004 of the

			 Revised Statutes (42 U.S.C. 1971(b)) is amended—

						(A)by striking

			 No person and inserting the following:

							

								(1)In

				generalNo person

								; and

				

						(B)by inserting at

			 the end the following new paragraph:

							

								(2)Deceptive

				actsNo person, whether acting under color of law or otherwise,

				shall knowingly deceive any other person regarding the time, place, or manner

				of conducting a general, primary, run-off, or special election for the office

				of President, Vice President, presidential elector, Member of the Senate, or

				Member of the House of Representatives, Delegates, or Commissioners from the

				Territories or possessions; nor shall any person knowingly deceive any person

				regarding the qualifications or restrictions of voter eligibility for any

				general, primary, run-off, or special election for the office of President,

				Vice President, presidential elector, Member of the Senate, or Member of the

				House of Representatives, Delegates, or Commissioners from the Territories or

				possessions.

								.

						(2)The heading of

			 section 2004(b) of the Revised Statutes is amended by striking

			 or coercion

			 and inserting coercion, or deceptive

			 acts.

					(b)Criminal

			 penaltySection 594 of title 18, United States Code, is

			 amended—

					(1)by striking

			 Whoever and inserting the following:

						

							(a)IntimidationWhoever

							; and

					(2)by inserting at

			 the end the following:

						

							(b)Deceptive

				actsWhoever knowingly deceives any person regarding—

								(1)the time, place,

				or manner of conducting a general, primary, run-off, or special election for

				the office of President, Vice President, presidential elector, Member of the

				Senate, or Member of the House of Representatives, Delegates, or Commissioners

				from the Territories or possessions; or

								(2)the

				qualifications or restrictions of voter eligibility for any general, primary,

				run-off or special election for the office of President, Vice President,

				presidential elector, Member of the Senate, or Member of the House of

				Representatives, Delegates, or Commissioners from the Territories or

				possessions

								shall be

				fined under this title, imprisoned not more than one year, or

				both..

					(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				VII

			Civic participation by ex-offenders

			701.Voting rights

			 of individuals convicted of criminal offenses

				

					(a)

					Short title

					This title may be cited as

			 the Civic Participation Act of

			 2005.

				

					(b)

					Findings and purpose

					

						(1)

						Findings

						Congress makes the following findings:

						

							(A)

							The right to vote is the most basic constitutive act of

			 citizenship and regaining the right to vote reintegrates offenders into free

			 society. The right to vote may not be abridged or denied by the United States

			 or by any State on account of race, color, gender, or previous condition of

			 servitude. Basic constitutional principles of fairness and equal protection

			 require an equal opportunity for United States citizens to vote in Federal

			 elections.

						

							(B)

							Congress has ultimate supervisory power over Federal elections,

			 an authority that has repeatedly been upheld by the Supreme Court.

						

							(C)

							Although State laws determine the qualifications for voting in

			 Federal elections, Congress must ensure that those laws are in accordance with

			 the Constitution. Currently, those laws vary throughout the Nation, resulting

			 in discrepancies regarding which citizens may vote in Federal elections.

						

							(D)

							An estimated 4,700,000 individuals in the United States, or 1 in

			 44 adults, currently cannot vote as a result of a felony conviction. Women

			 represent about 676,000 of those 4,700,000.

						

							(E)

							State disenfranchisement laws disproportionately impact ethnic

			 minorities.

						

							(F)

							Fourteen States disenfranchise some or all ex-offenders who have

			 fully served their sentences, regardless of the nature or seriousness of the

			 offense.

						

							(G)

							In those States that disenfranchise ex-offenders who have fully

			 served their sentences, the right to vote can be regained in theory, but in

			 practice this possibility is often illusory.

						

							(H)

							In those States that disenfranchise ex-offenders, an

			 ex-offender's right to vote can only be restored through a gubernatorial pardon

			 or order, or a certificate granted by a parole board. Some States require

			 waiting periods as long as 10 years after completion of the sentence before an

			 ex-offender can initiate the application for restoration of the right to

			 vote.

						

							(I)

							Offenders convicted of a Federal offense often have additional

			 barriers to regaining voting rights. Many States do not offer a restoration

			 procedure for Federal offenders who have completed supervision. The only method

			 available to such persons is a Presidential pardon.

						

							(J)

							Few persons who seek to have their right to vote restored have

			 the financial and political resources needed to succeed.

						

							(K)

							Thirteen percent of the African-American adult male population,

			 or 1,400,000 African-American men, are disenfranchised. Given current rates of

			 incarceration, 3 in 10 African-American men in the next generation will be

			 disenfranchised at some point during their lifetimes. Hispanic citizens are

			 also disproportionately disenfranchised, since those citizens are

			 disproportionately represented in the criminal justice system.

						

							(L)

							The discrepancies described in this paragraph should be addressed

			 by Congress, in the name of fundamental fairness and equal protection.

						

						(2)

						Purpose

						The purpose of this title is to restore fairness in the Federal

			 election process by ensuring that ex-offenders who have fully served their

			 sentences are not denied the right to vote.

					

					(c)

					Definitions

					In this title:

					

						(1)

						Correctional institution or facility

						The term correctional institution or facility means

			 any prison, penitentiary, jail, or other institution or facility for the

			 confinement of individuals convicted of criminal offenses, whether publicly or

			 privately operated, except that such term does not include any residential

			 community treatment center (or similar public or private facility).

					

						(2)

						Election

						The term election means—

						

							(A)

							a general, special, primary, or runoff election;

						

							(B)

							a convention or caucus of a political party held to nominate a

			 candidate;

						

							(C)

							a primary election held for the selection of delegates to a

			 national nominating convention of a political party; or

						

							(D)

							a primary election held for the expression of a preference for

			 the nomination of persons for election to the office of President.

						

						(3)

						Federal office

						The term Federal office means the office of

			 President or Vice President, or of Senator or Representative in, or Delegate or

			 Resident Commissioner to, Congress.

					

						(4)

						Parole

						The term parole means parole (including mandatory

			 parole), or conditional or supervised release (including mandatory supervised

			 release), imposed by a Federal, State, or local court.

					

						(5)

						Probation

						The term probation means probation, imposed by a

			 Federal, State, or local court, with or without a condition on the individual

			 involved concerning—

						

							(A)

							the individual’s freedom of movement;

						

							(B)

							the payment of damages by the individual;

						

							(C)

							periodic reporting by the individual to an officer of the court;

			 or

						

							(D)

							supervision of the individual by an officer of the court.

						

					(d)

					Rights of citizens

					The right of an individual

			 who is a citizen of the United States to vote in any election for Federal

			 office shall not be denied or abridged because that individual has been

			 convicted of a criminal offense unless, at the time of the election, such

			 individual—

					

						(1)

						is serving a felony sentence in a correctional institution or

			 facility; or

					

						(2)

						is on parole or probation for a felony offense

					

					(e)

					Enforcement

					

						(1)

						Attorney General

						The Attorney General may bring a civil action in a court of

			 competent jurisdiction to obtain such declaratory or injunctive relief as is

			 necessary to remedy a violation of this section.

					

						(2)

						Private right of action

						

							(A)

							Notice

							A person who is aggrieved by a violation of this section may

			 provide written notice of the violation to the chief election official of the

			 State involved.

						

							(B)

							Action

							Except as provided in subparagraph (C), if the violation is not

			 corrected within 90 days after receipt of a notice provided under subparagraph

			 (A), or within 20 days after receipt of the notice if the violation occurred

			 within 120 days before the date of an election for Federal office, the

			 aggrieved person may bring a civil action in such a court to obtain declaratory

			 or injunctive relief with respect to the violation.

						

							(C)

							Action for violation shortly before a Federal election

							If the violation occurred within 30 days before the date of an

			 election for Federal office, the aggrieved person shall not be required to

			 provide notice to the chief election official of the State under subparagraph

			 (A) before bringing a civil action in such a court to obtain declaratory or

			 injunctive relief with respect to the violation.

						

					(f)

					Relation to other laws

					

						(1)

						No prohibition on less restrictive laws

						Nothing in this section shall be construed to prohibit a State

			 from enacting any State law that affords the right to vote in any election for

			 Federal office on terms less restrictive than those terms established by this

			 section.

					(2)No limitation

			 on other lawsThe rights and remedies established by this section

			 shall be in addition to all other rights and remedies provided by law, and

			 shall not supersede, restrict, or limit the application of the

			 Voting Rights Act of 1965

			 (42 U.S.C.

			 1973 et seq.) or the National Voter Registration Act of 1993

			 (42 U.S.C.

			 1973gg et seq.).

					(g)Notification of

			 restoration of voting rightsSubtitle C of title III of the Help

			 America Vote Act of 2002, as added and amended by this Act, is amended by

			 adding at the end the following new section:

					

						330.Notification

				of restoration of voting rights

							(a)Notification

								(1)In

				generalOn the date determined under subsection (b), each State

				shall notify any qualified ex-offender who resides in the State that such

				qualified ex-offender has the right to vote in an election for Federal office

				pursuant to the Civic Participation Act of

				2005 and may register to vote in any such election.

								(2)Qualified

				ex-offenderFor the purpose of this section, the term

				qualified ex-offender means any individual who resides in the

				State who has been convicted of a criminal offense and is not serving a felony

				sentence in a correctional institution or facility and who is not on parole or

				probation for a felony offense.

								(b)Date of

				notificationThe notification required under subsection (a) shall

				be given on the later of the date on which such individual is released from a

				correctional institution or facility for serving a felony sentence or the date

				on which such individual is released from parole for a felony offense.

							(c)DefinitionsAny

				term which is used in this section that is also used in the

				Civic Participation Act of 2005

				shall have the meaning given to such term in that Act.

							(d)Effective

				dateEach State shall be required to comply with the requirements

				of this section on and after the date of the enactment of the

				Civic Participation Act of

				2005.

							.

				(h)Effective

			 date

					(1)In

			 generalThis section shall apply to citizens of the United States

			 voting in any election for Federal office after the date of the enactment of

			 this Act.

					(2)AmendmentsThe

			 amendment made by subsection (g) shall take effect on the date of the enactment

			 of this Act.

					VIIIFederal

			 Election Day Act

			801.Short

			 titleThis title may be cited

			 as the Federal Election Day Act of 2005.

			802.Federal

			 Election Day as a public holiday

				(a)Election day as

			 a Federal holiday

					Section 6103(a) of title 5,

			 United States Code, is amended by inserting after the matter relating to

			 Columbus Day, the following undesignated paragraph:

					Federal Election Day, the

			 Tuesday next after the first Monday in November in each even numbered

			 year..

					(b)Conforming

			 amendmentSection 241(b) of the Help America Vote Act of 2002 (42

			 U.S.C. 15381(b)) is amended by striking paragraph (10) and by redesignating

			 paragraphs (11) through (19) as paragraphs (10) through (18),

			 respectively.

				(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				

				803.

				Study on encouraging government employees to serve as poll

			 workers

				(a)In

			 generalSubtitle C of title

			 II of the Help America Vote Act of 2002 (42 U.S.C. 15381), as added and amended

			 by this Act, is amended by redesignating section 250 as section 250A and by

			 inserting after section 249 the following new section:

					

						

							250.

							Study on encouraging government employees to serve as poll

				workers

							(a)StudyThe Commission shall conduct a study on

				appropriate methods to encourage State and local government employees to serve

				as poll workers in Federal elections.

							(b)ReportNot

				later than 6 months after the date of the enactment of the

				Count Every Vote Act of 2005,

				the Commission shall transmit to Congress a report on the results of the study

				conducted under subsection (a).

							(c)Authorization

				of appropriationsOf the amount authorized to be appropriated

				under section 210 for fiscal year 2006, $100,000 shall be authorized solely to

				carry out the purposes of this section.

							.

				(b)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				IXTransmission of

			 certificate of ascertainment of electors

			901.Transmission of

			 certificate of ascertainment of electors

				(a)In

			 generalSection 6 of title 3, United States Code, is

			 amended—

					(1)by inserting

			 and before the date that is 6 days before the date on which the electors

			 are to meet under section 7, after under and in pursuance of the

			 laws of such State providing for such ascertainment,; and

					(2)by striking

			 by registered mail and inserting by overnight

			 courier.

					(b)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				XStrengthening the

			 Election Assistance Commission

			

				1001.

				Strengthening the Election Assistance Commission

				(a)Rulemaking

			 authorityPart 1 of subtitle

			 A of Title II of the Help America Vote Act of 2002 (42 U.S.C. 15321 et

			 seq.) is amended by striking section 209.

				

					(b)

					Budget requests

					Part 1 of subtitle A of title II of the Help America Vote Act of

			 2002 (42 U.S.C.

			 15321 et seq.), as amended by subsection (a), is amended by

			 inserting after section 208 the following new section:

					

						

							209.

							Submission of budget requests

							Whenever the Commission

				submits any budget estimate or request to the President or the Office of

				Management and Budget, it shall concurrently transmit a copy of such estimate

				or request to the Congress and to the Committee on House Administration of the

				House of Representatives and the Committee on Rules and Administration of the

				Senate.

						.

				

					(c)

					Exemption from paperwork reduction Act

					Paragraph (1) of section 3502 of title 44, United States Code, is

			 amended by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C),

			 (D), and (E), respectively, and by inserting after subparagraph (A) the

			 following new subparagraph:

					

						

							(B)

							the Election Assistance Commission;

						.

				

					(d)

					NIST authority

					Subtitle E of title II of the Help America Vote Act of 2002, as

			 added and amended by this Act, is amended by adding at the end the following

			 new section:

					

						

							299E.

							Technical support

							At the request of the

				Commission, the Director of the National Institute of Standards and Technology

				shall provide the Commission with technical support necessary for the

				Commission to carry out its duties under this title.

						.

				(e)Authorization

			 of appropriationsSection 210 of the Help America Vote Act of

			 2002 (42 U.S.C.

			 15330) is amended by striking for each of fiscal years

			 2003 through 2005 such sums as may be necessary (but not to exceed $10,000,000

			 for each such year) and inserting $35,000,000 for fiscal year

			 2006 (of which $4,000,000 are authorized solely to carry out the purposes of

			 section 299E) and such sums as may be necessary for the succeeding fiscal

			 year.

				(f)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

				

				1002.

				Repeal of exemption of Election Assistance Commission from

			 certain Government contracting requirements

				

					(a)

					In general

					Section 205 of the Help America Vote Act of 2002 (42 U.S.C. 15325)

			 is amended by striking subsection (e).

				(b)Effective

			 dateThe amendment made by subsection (a) shall apply with

			 respect to contracts entered into by the Election Assistance Commission on or

			 after the date of enactment of this Act.

				

				1003.

				Authorization of appropriations

				Subsection (a) of section 257

			 of the Help America Vote Act of 2002 (42 U.S.C. 15408(a)) is amended

			 by adding at the end the following new paragraphs:

				

					

						(4)

						For fiscal year 2006, $3,000,000,000.

					(5)For each fiscal

				year after 2006, such sums as are necessary.

					.

			

